DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/25/2022 in response to final office action has been entered. The Applicant has amended independent claim 1 by adding allowable subject matter of objected dependent claims 2-5 and amended independent claim 25 by adding allowable subject matter of objected dependent claims 26-27, and cancelled claims 2-5, 26-27 and 60-82. Claims 20-24, 56-59 and 83-94 were previously allowed. Claims 1, 6-25 and 28-59 and 83-94 are pending.

Response to Arguments
Applicant’s arguments filed on 2/25/2022 with respect to the rejection of claims 1 and 25 are based on new amendments by adding allowable subject matters of objected dependent claims. The arguments have been fully considered and are persuasive. Therefore, the rejection of claims 1, 6-19 and 25, 28-55 has been withdrawn. Claims 20-24, 56-59 and 83-94 were allowed in previous office action dated 11/26/2021. Finally, claims 1, 6-25 and 28-59 and 83-94 are allowed.

Reasons for Allowance
Claims 1, 6-25 and 28-59 and 83-94 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 20, 25, 56 and 83 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an exterior rearview mirror assembly configured for mounting at an exterior portion of a door of a vehicle, comprising: a mirror head, a mounting portion; a mirror head comprising a mirror attachment plate, a mirror casing and a mirror reflective element; wherein said electrically-operated actuator is electrically operable to move said mirror, the prior art fails to teach, or reasonably suggest, the mounting arm passes through an aperture of said mirror head, and wherein a gap exists between said mirror head and said mounting arm where said mounting arm passes through said aperture of said mirror head; wherein attachment of said electrically-operated actuator at said mounting arm is inside said mirror head; wherein the gap provides clearance between said mirror head and said mounting arm to allow for movement of said mirror head relative to said mounting arm during electrical operation of said electrically-operated actuator; and wherein a gasket is disposed at said aperture of said mirror head to limit intrusion of contaminants into said mirror head (claim 1); a gasket disposed at said aperture of said mirror head, wherein said gasket spans said gap between said mounting arm and said mirror head at said aperture to limit intrusion of contaminants into said mirror head; wherein said gap provides clearance between said mirror head and said mounting arm, and wherein said gap at said aperture and said gasket allow for movement of said 

Dependent claims 6-19 depend on independent claim 1; 21-24 depend on independent claim 20; 28-55 depend on independent claim 25; 57-59 depend on independent claim 56 and 84-94 depend on independent claim 83. Dependent claims are also allowed due to their dependencies on independent claims 1, 20, 25, 56 or 83.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872